EXHIBIT 10.3

SETTLEMENT AGREEMENT

F.H.G. Corporation d/b/a Capstone Nutrition (“Capstone”); INI Parent, Inc. (“INI
Parent”); INI Buyer, Inc. (“INI Buyer”); Medley Capital Corporation (“Medley”)
(collectively, the “Capstone Parties”); and MusclePharm Corporation
(“MusclePharm”) (collectively with the Capstone Parties, the “Parties”) enter
into this Settlement Agreement (this “Agreement”) as of the date the last Party
to this Agreement executes the Agreement (the “Effective Date”).

WHEREAS, Capstone and MusclePharm entered into the Manufacturing Agreement on
November 27, 2013 and the First Amendment to the Manufacturing Agreement (“First
Amendment,” and collectively with the Manufacturing Agreement, the “Contract”)
on March 2, 2015;

WHEREAS, pursuant to the Contract, Capstone manufactured and delivered sports
nutrition products for MusclePharm;

WHEREAS, disputes arose between the Parties concerning, among other things,
their obligations under the Contract;

WHEREAS, on May 16, 2016, Capstone filed a complaint against MusclePharm in the
United States District Court for the District of Colorado (Case No. 16 Civ.
1135; ECF No. 1), alleging that MusclePharm breached the Contract by failing to
pay for products manufactured and delivered by Capstone, failing to take
delivery of products purchased from Capstone, and failing to purchase the
contractual minimum volume of product from Capstone (the “Litigation”);

WHEREAS, on August 22, 2016, MusclePharm filed its answer and affirmative
defenses to the complaint and filed amended counterclaims against Capstone, INI
Parent and Medley (ECF No. 30), alleging that Capstone and INI Parent
fraudulently induced MusclePharm to enter into the Contract, that Capstone
breached the Contract by failing to timely deliver product ordered by
MusclePharm, and that INI Parent and Medley tortiously interfered with the
Contract;

WHEREAS, the Parties have agreed to settle the Litigation and all disputes
between them as provided herein;

NOW, THEREFORE, the Parties for good and valuable consideration, the sufficiency
of which is acknowledged and agreed, hereby stipulate and agree as follows:

1.                  Payment. Within five (5) business days following the
Effective Date of this Agreement, MusclePharm shall pay to Capstone cash in the
amount of Eleven Million Dollars (US $ 11,000,000) (“Cash Amount”) by wire
transfer into the account designated in the wire transfer instructions attached
hereto as Exhibit A.

2.                  Warrant. Within five (5) business days following the
Effective Date of this Agreement, MusclePharm and INI Buyer (collectively, the
“Warrant Parties”) shall execute the Warrant Agreement, attached hereto as
Exhibit B.

 1

 

3.                  Dismissal. Within five (5) business days following the
latter of (i) the transfer of the Cash Amount, or (ii) both Warrant Parties’
execution of the Warrant Agreement, the Parties shall file a stipulation
dismissing the Litigation, with prejudice, attached hereto as Exhibit C.

4.                  Releases.

(a) Upon MusclePharm’s payment of the Cash Amount and both Warrant Parties’
execution of the Warrant Agreement, Capstone, INI Parent, INI Buyer and Medley,
and (a) each of their respective current and former parents, subsidiaries
(whether wholly-owned or non-wholly-owned, direct or indirect), affiliates,
directors, and officers, and (b) any of their current and former principals,
agents, employees, partners, members, stockholders, attorneys, legal
representatives, financial advisors, accountants, consultants, other
professionals, joint venture subsidiaries, insurers, successors and assigns
(together, the “Capstone Releasors”), hereby fully, finally, and completely,
without any further action on the part of any of the Parties, remise, release,
acquit, and forever discharge MusclePharm and (a) each of its current parents,
subsidiaries (whether wholly-owned or non-wholly-owned, direct or indirect),
affiliates, directors, and officers, and (b) any of its current and former
principals, agents, employees, partners, members, stockholders, attorneys, legal
representatives, financial advisors, accountants, consultants, other
professionals, joint venture subsidiaries, insurers, successors and assigns
(together, the “MusclePharm Releasees”) from any and all claims, actions, causes
of action, suits, controversies, or counterclaims that the Capstone Releasors
ever had, now have, or hereafter can, shall or may have against the MusclePharm
Releasees, whether actual or alleged, known or unknown, accrued or unaccrued,
existing or potential, suspected or unsuspected, from the beginning of time to
the date hereof, except for claims arising out of the duties and obligations
pursuant to the terms of this Agreement and the Warrant Agreement, which shall
survive as provided in this Agreement.

(b) Upon MusclePharm’s payment of the Cash Amount and both Warrant Parties’
execution of the Warrant Agreement, MusclePharm and (a) each of its current and
former parents, subsidiaries (whether wholly-owned or non-wholly-owned, direct
or indirect), affiliates, directors, and officers, and (b) any of its current
and former principals, agents, employees, partners, members, stockholders,
attorneys, legal representatives, financial advisors, accountants, consultants,
other professionals, joint venture subsidiaries, insurers, successors and
assigns (together, the “MusclePharm Releasors”), hereby fully, finally, and
completely, without any further action on the part of any of the Parties,
remise, release, acquit, and forever discharge Capstone, INI Parent, INI Buyer
and Medley, and (a) each of their respective current parents, subsidiaries
(whether wholly-owned or non-wholly-owned, direct or indirect), affiliates,
directors, and officers, and (b) any of their current and former principals,
agents, employees, partners, members, stockholders, attorneys, legal
representatives, financial advisors, accountants, consultants, other
professionals, joint venture subsidiaries, insurers, successors and assigns
(together, the “Capstone Releasees”) from any and all claims, actions, causes of
action, suits, controversies, or counterclaims that the MusclePharm Releasors
ever had, now have, or hereafter can, shall or may have against the Capstone
Releasees, whether actual or alleged, known or unknown, accrued or unaccrued,
existing or potential, suspected or unsuspected, from the beginning of time to
the date hereof, except for claims arising out of the duties and obligations
pursuant to the terms of this Agreement and the Warrant Agreement, which shall
survive as provided in this Agreement.

 2

 

5.                  Representations and Warranties. The Parties represent and
warrant that they are the sole and lawful owner of all rights and interests to
every matter and thing released by them under this Agreement, and that they have
not assigned or transferred, or purported to assign or transfer, to any person
or entity, any right, interest, claim, debt, liability, demand, obligation,
cost, expense, damage, action or cause of action herein released or dismissed.
The Parties represent that they are hereby authorized to act on behalf of the
entities listed in paragraph 4 in issuing the releases described in paragraph 4.
Each person who executes this Agreement represents that he or she is duly
authorized to do so on behalf of the respective Parties hereto and that each
such Party has full knowledge of and has consented to this Agreement.

6.                  Termination of Parties’ Obligations.

(a) Upon MusclePharm’s payment of the Cash Amount and both Warrant Parties’
execution of the Warrant Agreement, and subject to Section 6(b), below, the
Capstone Parties, on one hand, and MusclePharm, on the other, shall have no
further obligations to each other (including, but not limited to, under the
Contract, the October 20, 2015 Quality Agreement, the March 2, 2015 Option
Agreement, the March 2, 2015 Purchase Warrant Agreement, and the March 2, 2015
Referral Agreement), except for those obligations arising under this Agreement
and the Warrant Agreement.

(b) Notwithstanding Paragraph 6(a), the Parties, in order to fulfill their
obligations under applicable state and federal law concerning the products
manufactured pursuant to the Contract (the “Products”), agree that they shall
take all actions required by federal and state law with respect to the Products.
To that end, the Parties agree that, (i) within twenty (20) days of receipt from
MusclePharm of any complaint concerning product manufactured by Capstone for
MusclePharm (a “Product Complaint”), Capstone will investigate the Product
Complaint and provide MusclePharm with a completed investigation and disposition
report (a “Product Complaint Investigation Report”); and (ii) Capstone shall
maintain in its files copies of all Product Complaints and Product Complaint
Investigation Reports, and shall provide to MusclePharm copies of all Product
Complaints and Product Complaint Investigation Reports within one business day,
if required during any regulatory inspection. The obligations in this
Paragraph 6(b) shall expire upon the day that it is five (5) years from the
execution hereof.

7.                  Survival of Claims Until Settlement Consideration Exchanged.
Until and unless the Cash Amount is received and the Warrant Agreement is fully
executed, the claims of the Parties regarding their respective rights and
obligations to be released under paragraph 4 hereof shall be unaffected.

8.                  Binding Effect. This Agreement shall be binding upon all
successors and assigns of each of the Parties to the Agreement.

9.                  No Admission of Liability. Neither this Agreement, nor the
settlement provided for herein, nor any statement made, action or position
taken, or document prepared or executed in connection with the negotiation,
execution or implementation of this Agreement and the compromise and settlement
of claims provided for herein shall be deemed to be, or construed as,

 3

 

an admission by any Party of any liability, wrongdoing, act or matter or that
any claim or defense has or lacks merit.

10.              Entire Agreement. This Agreement contains the entire agreement
by and between the Parties with respect to the subject matter hereof, and all
prior understandings or agreements, if any, are merged into and/or superseded by
this Agreement.

11.              No Oral Modifications. This Agreement may only be changed,
modified or otherwise altered in a writing executed by all the Parties to this
Agreement or their respective successors or assigns. Oral modifications of this
Agreement are not permitted.

12.              Governing Law and Choice of Forum. This Agreement shall be
construed and interpreted in accordance with the laws of the State of New York,
without regard to the choice of law principles of the State of New York. The
parties agree to the exclusive jurisdiction of the state and federal courts in
New York County, New York for any disputes arising out of or in connection with
this Agreement.

13.              No Drafter. For purposes of construing this Agreement, none of
the Parties shall be deemed to have been the drafter of the Agreement.

14.              Counterparts. Facsimile or other electronic copies of
signatures on this Agreement are acceptable, and a facsimile or other electronic
copy of a signature on this Agreement is deemed an original. This Agreement may
be executed in counterparts, each of which is deemed an original, but when taken
together constitute one and the same document.

15.              Notices. Any notice or request required or desired to be given
pursuant to this Agreement shall be sufficient if made in writing and sent by
first class mail, postage prepaid, or email to the Parties at the addresses set
forth below or to such other persons as any of the Parties may designate in
writing from time to time:

As to Capstone, INI Parent, and INI Buyer:

Craig Taylor

Capstone Nutrition

900 South Depot Dr.

Ogden, Utah 84404

Fax: 801-337-5961

Email: ctaylor@capstonenutrition.com

 

with a copy to:

 

David L. Yohai

Weil, Gotshal & Manges

767 Fifth Avenue

New York, NY 10153

Fax: 212-310-8007

Email: David.Yohai@weil.com

 4

 

 

As to Medley:

 

John D. Fredericks

Medley LLC

600 Montgomery St., 35th Floor

San Francisco, CA 94111

Fax: 415-358-5514

Email: john.fredericks@mdly.com

 

with a copy to:

 

Amber J. Münck

Greenberg Traurig, LLP

1200 17th Street

Suite 2400

Denver, CO 80202

Fax: 303-572-6540

Email: muncka@gtlaw.com

 

As to MusclePharm:

 

MusclePharm Corporation

Legal Department

Attn: Maria Gorecki

4721 Ironton Street, Bldg. A.

Denver, CO 80239

Fax: 800-490-7165

Email: maria.gorecki@musclepharm.com

 

with a copy to:

 

Marc E. Kasowitz

Kasowitz, Benson, Torres & Friedman LLP

1633 Broadway

New York, NY 10019

 

-and-

 

Jonathan E. Minsker

Kasowitz, Benson, Torres & Friedman LLP

1441 Brickell Avenue, Suite 1420

Miami, FL 33131

Fax: 212-506-1800

Email: JMinsker@kasowitz.com


 5

 

IN WITNESS WHEREOF and in agreement herewith the Parties have executed and
delivered this Agreement as of the Effective Date.

 

F.H.G. Corporation d/b/a/ Capstone Nutrition

 

MusclePharm Corporation

By: /s/ Jared Leishman

Name: Jared Leishman

Title: CEO

Date:November 4, 2016

 

By: /s/ Ryan Drexler

Name: Ryan Drexler
Title: Interim CEO and Interim President

Date: November 7, 2016

 

 

 

 

INI Parent, Inc.

 

By: /s/ Jared Leishman

Name: Jared Leishman

Title: CEO

Date: November 4, 2016

 

 

INI Buyer, Inc.

 

By: /s/ Jared Leishman

Name: Jared Leishman

Title: CEO

Date: November 4, 2016

 

 

 

Medley Capital Corporation

By: MCC Advisors LLC, its attorney-in-fact

 

 

By: /s/ Richard Allorto

Name: Richard Allorto

Title: CFO

Date: November 7, 2016

 

 

 

 

 

 

